     Case 2:19-cv-00053 Document 20 Filed 01/21/21 Page 1 of 2 PageID #: 1038




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


RONALD E. LAMBERT, JR.,

                               Petitioner,

v.                                                    CIVIL ACTION NO. 2:19-cv-00053


DONALD F. AMES,
    Superintendent,

                               Respondent.

                                             ORDER

        By standing order entered on January 4, 2016, and filed in this case on January 22, 2019

(ECF No. 4), this action was referred to United States Magistrate Judge Dwane L. Tinsley for

submission of proposed findings and a recommendation for disposition (“PF&R”). Magistrate

Tinsley filed his PF&R on December 4, 2020, recommending that this Court grant Respondent’s

Motion for Summary Judgment (ECF No. 15), deny Petitioner’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 (ECF No. 2), and dismiss this civil action from the docket of the

court. (ECF No. 19.)

        This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections constitutes

a waiver of de novo review and Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1);

see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d

91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo review when a party “makes
                                                    1
   Case 2:19-cv-00053 Document 20 Filed 01/21/21 Page 2 of 2 PageID #: 1039




general and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

        Objections to the PF&R in this case were due on December 21, 2020. (ECF No. 19.) To date,

Plaintiff has failed to submit any objections in response to the PF&R. This failure constitutes a waiver

of de novo review and Plaintiff’s right to appeal this Court’s order.

        Accordingly, the Court ADOPTS the PF&R (ECF No. 19) and GRANTS Respondent’s

Motion for Summary Judgment (ECF No. 15). The Court DENIES Petitioner’s Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254 (ECF No. 2). The Court DISMISSES this action WITHOUT

PREJUDICE and DIRECTS the Clerk to remove this matter from the Court’s docket.

        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                ENTER:          January 21, 2021




                                                   2
